
	
		II
		112th CONGRESS
		2d Session
		S. 2137
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2012
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the issuance of a waiver for commissioning or
		  enlistment in the Armed Forces for any individual convicted of a felony sexual
		  offense. 
	
	
		1.Prohibition on waiver for
			 commissioning or enlistment in the Armed Forces for any individual convicted of
			 a felony sexual offense
			(a)FindingsCongress makes the following
			 findings:
				(1)In fiscal year
			 2011 alone, 3,191 incidents of sexual assault—including rape—were reported in
			 the military.
				(2)In fiscal year
			 2010, an additional 3,158 such incidents were reported.
				(3)According to
			 Secretary of Defense Leon Panetta, these figures may significantly
			 underestimate the actual number of sexual assaults.
				(4)According to
			 Secretary Panetta, the actual number of sexual assaults may be closer to 19,000
			 annually.
				(5)According to the
			 Army, the number of violent sexual assaults committed by members of the Army
			 rose by 90 percent between 2006 and 2011.
				(6)According to
			 Secretary Panetta, the men and women of the Armed Forces are willing to
			 fight and die to protect and serve our country—they deserve better protection.
			 Their families and dependents also sacrifice and serve. And so for this reason,
			 we must spare no effort to protect them against this heinous crime. … One
			 sexual assault is one too many..
				(7)Every effort must
			 be made to bring the epidemic of sexual assaults within the Armed Forces to an
			 end.
				(b)ProhibitionAn individual may not be provided a waiver
			 for commissioning or enlistment in the Armed Forces if the individual has been
			 convicted under Federal or State law of a felony offense of any of the
			 following:
				(1)Rape.
				(2)Sexual
			 abuse.
				(3)Sexual
			 assault.
				(4)Incest.
				(5)Any other sexual
			 offense.
				
